DLD-056                                                      NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 11-3832
                                    ___________

                              EUGENE E. CHATMAN,
                                              Appellant

                                          v.

   THE CITY OF PITTSBURGH PA; OFFICER HIROS; OFFICER FREEMAN;
 LEGACY APARTMENTS; MCCORMACK BARON RAGAN; MELANIE BROWN,
                         The Property Manager
                ____________________________________

                   On Appeal from the United States District Court
                      for the Western District of Pennsylvania
                            (D.C. Civil No. 11-cv-00638)
                    District Judge: Honorable Arthur J. Schwab
                    ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  December 1, 2011

             Before: AMBRO, JORDAN and VANASKIE, Circuit Judges

                          (Opinion filed December 5, 2011)
                                _________________

                                     OPINION
                                 _________________

PER CURIAM

      Pro se appellant Eugene Chatman appeals the District Court‟s order dismissing his

complaint under Rule 12(b)(6) of the Federal Rules of Civil Procedure. We have
jurisdiction pursuant to 28 U.S.C. § 1291 and exercise plenary review over the District

Court‟s order. See Santiago v. Warminster Twp., 629 F.3d 121, 128 & n.4 (3d Cir.

2010). For the reasons discussed below, we will summarily affirm the District Court‟s

order. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

         On May 13, 2011, Chatman filed a handwritten pro se complaint along with a

motion to proceed in forma pauperis. The District Court dismissed the complaint as

frivolous under 28 U.S.C. § 1915(e). On appeal, we agreed with the District Court that

Chatman had failed to state a claim on which relief could be granted, but held that the

Court should have provided Chatman with an opportunity to amend the complaint. We

therefore vacated the District Court‟s order dismissing the case and remanded for further

proceedings.

         On remand, Chatman filed an amended complaint. The amended complaint, like

the initial complaint, is exceedingly terse. The defendants filed a motion to dismiss,

which the District Court granted. Chatman then filed a timely notice of appeal to this

Court.

         We agree with the District Court‟s disposition of this case. As we explained when

the case was last before us, to avoid dismissal, a complaint‟s “[f]actual allegations must

be enough to raise a right to relief above the speculative level.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). The complaint “must not be „so undeveloped that it

does not provide a defendant the type of notice of claim which is contemplated by [Fed.

R. Civ. P. 8].‟” Umland v. PLANCO Fin. Servs., Inc., 542 F.3d 59, 64 (3d Cir. 2008)
                                               2
(quoting Phillips v. Cnty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008)).

       Here, as the District Court held, Chatman‟s complaint fails to satisfy these

standards. Chatman has merely listed, in summary fashion, interactions that he has had

with the building manager, his neighbors, and police officers. However, he has not

explained how any of these interactions violated his federal rights or identified any

causes of action. His vague assertions are simply insufficient to state a legally cognizable

claim. See generally Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (explaining that a

complaint may be dismissed if it does not “contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face” (internal quotation marks

omitted)).

       We will thus summarily affirm the District Court‟s judgment.




                                               3